Citation Nr: 1223904	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-33 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1961 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for tinnitus.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service.

2.  The Veteran's uncontested lay statements reflect that his tinnitus began during service and has continued since service.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act and Due Process

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In light of the fully favorable decision in this case, no further discussion of VCAA compliance is necessary.

Additionally, the Board notes that applicable VA regulations require that pertinent evidence submitted by the appellant be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case unless this procedural right is waived in writing by the appellant. 38 C.F.R. §§ 19.37, 20.1304.  Subsequent to the certification of this claim to the Board, additional evidence was submitted to the RO to support a different claim made by the Veteran, but that nonetheless has relevance to the current appeal.  Procedurally, this would require remand of the case to the RO for initial consideration of this evidence in the first instance.  38 C.F.R. § 19.37(a).  However, due to the fully favorable nature of this decision, the Board may grant this benefit at this time with no prejudice accruing to the Veteran.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the case of a veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

In the present case, the Board finds that sufficient evidence exists to support the Veteran's claim for service connection for tinnitus.  While the Veteran's service treatment records (STRs) prior to 1975 are unavailable, the Veteran has provided lay statements consistent with the evidence in the record and sufficient to establish an in service injury leading to the current disability.  In the March 2007 notice of disagreement, the Veteran stated that while serving in the Special Forces in Vietnam, he was exposed to "loud gunfire and explosions."  The Veteran elaborated further in the September 2008 substantive appeal, describing how in Vietnam he spent time manning a cement bunker with a "30 caliber browning automatic, semi automatic rifle" to protect the camp and how the echoing effect within the bunker affected his hearing every time they had to discharge their weapons.  The Veteran discussed his service in more detail in a December 2007 VA psychological exam given after the Veteran filed a separate claim for PTSD.  The Veteran described how during his service with the Special Forces he was frequently under small arms fire or mortar fire.

The VA has been unable to obtain service records that might explicitly corroborate the Veteran's contentions regarding his service in Vietnam.  The Veteran reported to VA that most of his STRs from prior to 1975 were lost by the 735th Medical Detachment while he was stationed in Germany from 1977-1982.  VA requested the Veteran's STRs and personnel records from the National Personnel Records Center, but was only able to acquire STRs and personnel records going back to 1974.  The personnel records that were available record the Veteran as serving in Vietnam from November 1966 to November 1967.  The Veteran's DD-214 includes numerous medals consistent with the Veteran's statements concerning his service in Vietnam, including a Vietnam Service Medal, Vietnam Campaign Medal, Vietnam Cross of Gallantry with Palm, Presidential Unit Citation, and Special Forces Tab.  In addition, the Veteran's DD-214 reflects that his awards and decorations include an Expert (M-14 Rifle) badge, an Expert (M-16 Rifle) badge, and a Sharpshooter (.45 Caliber Pistol) badge, indicating that even outside of combat, the Veteran had repeated exposure to noise from firearms during his service.

In March 2007 the Veteran filed a claim for PTSD, which was denied.  In April 2010 the Veteran submitted an original DD-215, Correction to DD-214 form to VA and in July 2010 filed to reopen the claim for PTSD based on new and material evidence.  The DD-215 form included a Combat Infantryman Badge (CIB) with the Veteran's decorations and badges, and partly based on this new evidence, the Veteran's PTSD claim was granted in May 2011.  The presence of this badge, combined with the Special Forces Tab listed on the Veteran's DD-214 serves to strongly, if not definitively, corroborate the Veteran's lay statements.  32 C.F.R. § 578.99(f)(2) states that from 1955 to 1975, a Special Forces Tab was given to those "awarded the CIB while serving for at least 120 consecutive days in one of the following type organizations: SF Operational Detachment-A (A-Team), Mobile Strike Force, SF Reconnaissance Team, and SF Special Project Unit."  The presence of these badges on the Veteran's DD-214 and DD-215, together with the Veteran's lay statements and the RO's May 2011 decision acknowledging that the Veteran has served in combat sufficiently establishes that the Veteran did experience acoustic trauma during his service.  See 38 U.S.C.A. § 1154(b).

The Veteran was diagnosed with tinnitus at the Augusta VA Medical Center in October 2005.  The Veteran reported to the VA examiner that he had been experiencing periodic ringing in both ears since his service in Vietnam.  The Veteran has also stated in his claim to VA that he first developed tinnitus while serving in Vietnam and continued to experience tinnitus after service to the present day.  The Board points out that in some circumstances, a layperson may opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

Relevant to the current determination, tinnitus is such a condition that is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the Veteran's lay statements regarding tinnitus during and since service, if found to be credible, are competent and sufficient to establish a diagnosis during service.  See Jandreau, 492 F.3d at 1377.  The Veteran is competent to describe his perceived symptoms as he felt them at the time and in the years following service, and furthermore the Board finds his statements credible in light of the accompanying evidence of record.  While the Veteran's STRs from this period are no longer available, the Veteran's statements are consistent with information contained in his personnel file, and nothing in the record suggests that the Veteran's statements are not credible.  There is no medical opinion or other evidence in the record indicating that the Veteran's tinnitus is not related to noise exposure in service.  The Veteran continued to serve in the army until his retirement in 1988, and no alternative acoustic trauma source outside of the service has been suggested.  Additionally, when STRs have been lost or destroyed, there is a heightened duty to consider the benefit of the doubt rule when considering the Veteran's lay statements.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367.  

As discussed above, the Veteran has presented lay evidence that he has experienced intermittent tinnitus since his days of service in Vietnam.  The Board has previously discussed the competency of these statements, and it finds no reason to doubt the credibility of such statements.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  The Veteran has a current diagnosis of tinnitus, and the Veteran's lay statements are sufficient to establish a continuity of symptomatology from the time of service until the present.  38 C.F.R. § 3.303(b).

Under the circumstances, and taking into consideration the totality of the evidence, the Board is persuaded that the criteria for an award of service connection for tinnitus have been satisfied.  38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


